ON PETITION FOR REHEARING.
RICE, J.
A petition for rehearing has been filed in this case, in which it is earnestly contended that the opinion filed is erroneous in two particulars: First, in determining that the recitation in the patent after describing the legal subdivision as “containing 160 acres according to the official plat of the survey” causes the plat to control over the monuments in place in the field; and second, in holding that the preparing of the plat is left entirely to the surveyor-general, and that by filing a plat inconsistent with the monuments placed by the government survey he may give boundaries to the subdivisions different from those fixed by the survey on the ground.
There can be no doubt that the expression in the patent “according to the official plat of the survey of the land returned to the general land office by the surveyor-general” refers to the description of the land as well as to the quantity conveyed. (Wilson v. Hoffman, 70 Mich. 552, 38 N. W. 558; Foss v. Johnstone, 158 Cal. 119, 110 Pac. 294; Chapman & D. Lmbr. Co. v. St. Francis Levee Dist., 232 U. S. 186, 34 Sup. Ct. 297, 58 L. ed. 564; Hardin v. Jordan, 140 U. S. 371, 11 Sup. Ct. 808, 838, 35 L. ed. 428; Niles v. Cedar Point Club, 175 U. S. 300, 20 Sup. Ct. 124, 44 L. ed. 171.)
The identity of the land granted is to be determined, therefore, by the official plat. The field-notes of the actual survey and the monuments set by the deputy surveyor are useful only in enabling one to lay out upon the ground the *196land designated by the official plat. The survey and the plat thereof having been approved by the, general land office, neither can be called in question in a collateral proceeding. (Cragin v. Powell, 128 U. S. 691, 9 Sup. Ct. 203, 32 L. ed. 566.) It is therefore unnecessary to determine whether the section involved in this case, being a fractional section, was properly subdivided by the plat or not, for even though the plat was made contrary to law, it still identifies and designates the land actually conveyed by the patent. See the case of Gazzam v. Lessee of Phillips, 61 U. S. 372, 15 L. ed. 958, which overrules the case of Brown’s Lessee v. Clements, 3 How. 650, 11 L. ed. 767.
The petition for rehearing is denied.
Budge, C. J., and Morgan, J\, concur.